Citation Nr: 1730250	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pneumonia of left lower lobe.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the Army from December 1967 to December 1969.


This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The evidence of record shows that the Veteran's pneumonia of left lower lobe is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for pneumonia have not been met.                     38 U.S.C. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  
Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided an adequate VA examination.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Service Connection for Pneumonia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

 (1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

 (2) The layperson is reporting a contemporaneous medical diagnosis, or;

 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

Chronic Diseases

Service connection for certain chronic diseases, will be presumed if they are manifest to a compensable degree within the year after active service.  
38 U.S.C. §§ 1110, 1116, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For these chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also   Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As a brief background, the Veteran filed his service connection claim in October 2010.  The May 2011 rating decision denied the Veteran's claim for pneumonia.  The Veteran timely filed a notice of disagreement in February 2012.  Subsequently, the RO issued a statement of the case (SOC) in November 2012.  The Veteran then filed his VA Form 9 in January 2013.

Analysis

In this instance, the Veteran's pneumonia is not etiologically related to his active military service.  Likewise, the Veteran is not entitled to a presumption because pneumonia is not considered a chronic disease under 38 C.F.R. § 3.309(a).  

To establish a claim for direct service connection, the Veteran must have a current disability.  Private medical evidence shows the Veteran was diagnosed with hypersensitivity pneumonitis.  Therefore, the first element is satisfied.  Second, the Veteran must show that his current condition was incurred or aggravated during his time in service.  The Veteran is unable to meet the second element for direct service connection.  The Board acknowledges that based on service treatment records the Veteran was diagnosed with pneumonia during his time in service.  In a March 1968 clinical update, the Veteran was diagnosed with pneumonia of the left lower lobe, organism not specified and duodenal ulcer, which caused heartburn, vomiting, and nausea.  Although this record alone would be enough to satisfy the second element, by March 26, 1968, the only diagnosis that remained was the duodenal ulcer.  The pneumonia diagnosis appeared to have resolved.  Furthermore, in March 1969, the Veteran complained of and was treated for heartburn, which was associated with his duodenal ulcer.  There was no further mention of the left lower lobe pneumonia.  See STR at 29-30.  

Moreover, in a June 2011 VA examination, the VA examiner stated that the Veteran was diagnosed with left lower lobe pneumonia but was treated for it successfully.  The examiner added that subsequent entries in his medical record indicate ongoing problems with ulcer disease and stomach pains, but no recurrent pneumonias and no other cough complaints during that period, which was in the 1960s.  The examiner stated that in the early 2000s, the Veteran was treated for some time for a chronic cough.  The Veteran was diagnosed with hypersensitivity pneumonitis and he had a transbronchial biopsy in 2003, 2004 pseudomonas pneumonia.  Therefore, the examiner opined that the Veteran's lung disease is not related to his left lower lobe pneumonia, which resolved during his active military service.  The examiner reasoned that this was based on his medical history from active military service, which showed no evidence of a chronic cough or respiratory problem after treatment for an acute community acquired pneumonia.  

Furthermore, the examiner explained, the Veteran's current complicated lung conditions developed in the 2000, some more than 30 years after the diagnosis of pneumonia, the interim of which was asymptomatic.  Additionally, hypersensitivity pneumonitis, which the Veteran has, is a disorder that has been biopsy proven in him and is not something that is a chronic condition lasting 40 years prior to diagnosis.  Rather, it is reactive to exposures sometimes resulting, unfortunately, in chronic lung disease, which the Veteran has, but the review of the medical literature would not implicate a susceptibility based on a community-acquired pneumonia from 30+ years prior.  

The Board acknowledges the Veteran's lay statements that he was diagnosed with left lower lobe pneumonia in service.  Those statements are competent and credible and supported by service treatment records.  The Veteran indicated that he had an ongoing cough for years and he believes that his current diagnosis is related to his in-service diagnosis.  See November 2010 Statement in Support.  Although the Veteran's statements are credible, he is not competent to determine the etiology of his current condition.  The Veteran is competent to report his observations; however, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing those problems.  The question of an etiologic relationship between an injury or disease and the development of a chronic, residual disorder involves a medical issue in this case.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See            Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the June 2011 VA opinion.  

As the negative VA opinion carries the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current pneumonia is related to his in-service condition.  As such, service connection for left lower lobe pneumonia is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107(b);         Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for left lower lobe pneumonia is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


